Mr. Presiding Justice Holdom delivered the opinion of the court. 4. Insurance, § 805*—when action of trial board in expelling member is not reviewed. The courts will not review the action of the trial board of an insurance order in expelling a member where it had jurisdiction of the subject-matter and of the member. 5. Mandamus, § 6*—what must be shown to warrant issue of writ of. No intendments are to be indulged regarding the right of a party to a writ of mandamus. One who seeks this extraordinary remedy must by averment and proof show unqualifiedly a right to the writ. 6. Insurance, § 807*—what is not ground for compelling reinstatement of member of order. Mere informality in proceedings of an insurance order for the expulsion of a member is insufficient to authorize the awarding of a writ of mandamus to compel restoration of the member to the order. 7. Insurance, § 807*—when mandamus not issued to reinstate member of order. Expulsion of a member of an insurance order will not justify interference by mandamus for reinstatement where it appears from the record that there were just grounds for such action, and that the petitioner had been acting in hostility to the corporation and that he seeks restoration in order to continue such conduct of hostility. 8. Insurance—when order has right to discipline member by expulsion. An insurance order has the right to discipline a member by expulsion, although he has a financial interest as an insured member, of the benefit of which expulsion from the order would deprive him. 9. Insurance, § 805*—when act of order in expulsion of member is conclusive. Where an insurance order acts in disciplining members in conformity to its charter and within the powers of its rules and regulations, and the proceedings are not irregular, action of expulsion is conclusive and cannot be inquired into collaterally ■ by mandamus or any other proceeding, and the society in such case acts judicially and its sentence is conclusive, like that of any other judicial tribunal where there is no provision for review. 10. Insurance, § 807*—what is nature of proceedings in court by member of order to compel reinstatement. When an expelled member of an insurance order resorts /to the courts to compel reinstatement, he does not appeal from the judgment of expulsion, as courts have no appellate jurisdiction in such cases. 11. Insurance, § 805*—what questions are for decision of court in proceedings, to compel reinstatement of expelled member of order. All that the courts, in proceedings by mandamus to compel reinstatement of a member of an insurance order, can be asked to decide is whether the charge against the member is sufficient under the powers of the society and whether the necessary steps for his expulsion were regularly taken after notice and an opportunity to he heard accorded.